Citation Nr: 0422153	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to initial rating higher than 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946 and from November 1950 to September 1951.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 50 
percent rating effective September 18, 2002.

Since this appeal stems from an original grant of service 
connection, the issue is whether the veteran is entitled to a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (appeals from original awards are not construed as 
claims for increased ratings).

The Board advanced this appeal on the docket pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).

Unfortunately, before deciding this appeal, the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

On VA psychiatric evaluation in September 2002, it was 
reported that the veteran scored 24 out of 30 on a Geriatric 
Depression score that put him in the severe depressive range.  
On mental status interview, his thought content was devoid of 
delusions or paranoia.  The diagnoses on Axis I were major 
depressive disorder, recurrent, moderate, and rule out PTSD.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 40.  The overall assessment was that the 
veteran appeared to experience longstanding depression with 
periods of remittance.

When the veteran was examined at a VA mental health clinic in 
October 2002, he reported that he had worked as a truck 
driver after returning from World War II; thereafter, upon 
his return from the war in Korea, he worked as printer for 
about 33 years until his retirement in1984.  On mental status 
interview, he denied experiencing hallucinations or 
delusions.  The examiner observed that no psychotic symptoms 
were elicited.  The diagnoses on Axis I again were major 
depressive disorder, recurrent, and rule out PTSD.  The 
examiner assigned a GAF score of 45.

A VA psychiatric examination for rating purposes was 
conducted in November 2002.  The veteran reported that he had 
visual flashbacks of the deaths of fellow servicemen during 
World War II; as well, his visual flashbacks included 
artillery and mortar explosions.  Visual flashbacks were 
accompanied by sounds of explosions and of men screaming.  He 
indicated that he had olfactory flashbacks of the smell of 
decaying flesh.  He remarked that he retired from the print 
department of a newspaper in 1984 after 30 years, "because I 
thought I had been there long enough."  On mental status 
interview, the examiner made no reference to whether the 
veteran appeared to be experiencing any hallucinatory, 
paranoid or delusional phenomena.  The diagnosis was PTSD, 
chronic, moderate to severe.  The examiner assigned a GAF 
score of 50.  The examiner remarked that the veteran had 
achieved a fair degree of adjustment to his symptoms using 
avoidance and work as distractions.  Without employment to 
occupy his mind, he was subject to more intrusive thoughts 
and memories.  The examiner further commented that the 
veteran likely experienced more distress than he revealed 
during the interview and that it was likely his symptoms 
would become more problematic to him as time went on.

A review of the record shows that symptoms attributable to 
either PTSD and/or a major depressive disorder have varied in 
severity in recent years from moderate to severe.  Consistent 
with a diagnosis of PTSD, the veteran experiences a 
phenomenon of reliving combat experiences-that phenomenon is 
manifested as visual, auditory, and olfactory sensations.  At 
the same time, however, it does not appear that examiners 
have identified the presence of any persistent, overt 
psychotic content.  In any event, at the most recent VA 
psychiatric examination in November 2002, the veteran 
described flashback phenomena, yet the examiner made no 
mention whether the mental status interview elicited actual 
psychotic content.  The examiner concluded by suggesting the 
likelihood of increased symptomatology of the veteran's 
psychiatric illness with the passage of time.  

On the current record, the Board cannot discern with 
sufficient certainty whether the manifestations of the 
veteran's PTSD include persistent psychotic content.  
The presence or absence of persistent hallucinations or 
delusions is a factor for consideration in determining 
entitlement to a rating higher than 50 percent 
for his service-connected psychiatric disability.  As well, 
the November 2002 VA examiner's prognosis anticipated 
deterioration of function because of worsening symptoms of 
the veteran's PTSD, yet no medical evidence depicting the 
status of his PTSD has been added to the claims file since 
November 2002.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
psychiatric disability, including PTSD 
since November 2002.  Obtain all 
indicated records that are not already 
included in the claims file.

2.  Thereafter, schedule the veteran for 
another VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examination 
must include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
And the examiner should assign a GAF 
score and explain what the score means.  
The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  

3.  Review the report of the VA 
psychiatric examination to ensure it 
provides the information needed to rate 
the service-connected PTSD.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


